      Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 1 of 7
                             THE LAW FIRM OF
 Jonathan R. Miller, Esq.
 Admitted in NJ, NY & PA      JONATHAN R. MILLER                                      Main Office:
                                                                     100 Overlook Center, 2nd Floor
 jonathan.miller@lawyer.com                                                   Princeton, N.J. 08540
                                      Web: jmillerlawfirm.com
                                        Cell: 609-955-1226                        New York Office:
                                        Fax: 609-964-1026             186 Joralemon St., Suite 1202
                                                                                Brooklyn, N.Y. 11201
                                      October 17, 2018

VIA EMAIL
Hon. Denise L. Cote, U.S.D.J.
U.S. District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

         Re:      Lightbox Ventures, LLC v. 3rd Home Ltd., et al., No. 16-cv-2379

Dear Judge Cote:

        I am writing on behalf of Lightbox and Mr. Ellner in light of Mr. Scarola’s
letter of earlier today, alleging that my clients falsified the signature page on the
March 11, 2016 retainer agreement.
       Given the serious nature of these allegations I have investigated this matter
with appropriate urgency and will continue to do so. Based on my preliminary
investigation, it appears that:
         1. There is no dispute as to the genuineness of the signatures on both
            versions of the signature page.
         2. Mr. Scarola personally verified the authenticity of the purportedly
            falsified signature page on several occasions, including:
                  a. June 6, 2017 affidavit opposing my clients’ motion to dismiss the
                     state court proceeding;
                  b. January 4, 2018 affidavit in support of his firm’s application to the
                     state court for an order to show cause;
                  c. August 30, 2018 affidavit in support of his firm’s motion to dismiss
                     the interpleader proceeding;
                  d. September 26, 2018 verified amended complaint filed in the state
                     court; and
                  e. October 12, 2018 affidavit in support of his firm’s statutory lien
                     claim.
         3. My clients inform me that the version that has been submitted to this
            court and to N.Y. Supreme Court is the only one they have in their files.
            (If the other, fully executed version was sent to them as an email
            attachment at some point in time, as Mr. Scarola asserts, they did not
          Case   1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 2 of 7
           THE LAW FIRM OF
     JONATHAN R. MILLER


                  note the difference at that time and did not retain it in their physical
                  files.)
             4. My clients further inform me that they are unsure and do not remember
                why Mr. Ellner signed the signature page twice. Mr. Ellner advises that, in
                general, he did not consistently append “Managing Member” to his
                signature when signing documents on behalf of Lightbox. For example,
                attached is the December 4, 2015 amendment to the joint venture
                agreement with 3rd Home.
             5. Mr. Ellner thinks that he may have signed the retainer agreement
                beforehand and placed it in his desk at home, and may have executed the
                retainer agreement a second time in person at Mr. Scarola’s office, since
                at that time Mr. Ellner’s employer was a tenant in that office and Mr.
                Ellner and Mr. Scarola worked in the same physical office space at that
                time.
             6. My clients vehemently deny the accusation that they knowingly forged
                documents and submitted false evidence to either court. Instead, they
                submitted the only version of the signature page that was in their files.

       I do not know why Mr. Scarola did not raise this issue until now, especially
since the parties have extensively litigated the manner of execution of the retainer
agreement for the past seventeen months. It is possible that Mr. Scarola did not
discover the discrepancy until today; it is also possible that he held this information
in reserve for use at an opportune time, i.e. today.
       Either way, accusations of intentional falsification of evidence are
unwarranted, as is Mr. Scarola’s demand for sanctions.1 The only issue before the
Court at present is that of determining the Scarola and Moldovsky Firms’
competing statutory liens. The manner of execution of the Scarola Firm’s retainer
agreement may be germane to its contractual claims pending in state court,
certainly, but not to the statutory lien issue.
             Thank you for Your Honor’s consideration.


                                                           Respectfully,


                                                     Jonathan R. Miller

cc:          B. Moldovsky, Esq.


1
    If Mr. Scarola, an experienced lawyer, did not notice the difference for seventeen months and in
     five separate sworn affidavits, then Mr. Ellner, a non-lawyer, should not be faulted, either.




    2018 10 17 Cote, J re Scarola's demand for sanctions        2                         v.181017.1628
Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 3 of 7
Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 4 of 7
Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 5 of 7
Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 6 of 7
Case 1:16-cv-02379-DLC Document 342 Filed 10/24/18 Page 7 of 7
